Koch, J.
This is an application for a certificate of reasonable doubt. It comes on by way of order to show cause containing a stay of execution and a provision admitting defendant to bail. The stay was obtained without notice to the District Attorney or the corporation counsel. The application is not before me on the merits, hut solely on the question of the hail and stay *512provisions. These provisions are stricken from the order to show cause on two grounds, (1) there has been no compliance with section 529 of the Code of Criminal Procedure, and (2) even if there had been such compliance, while a stay' of execution was discretionary in this court, there was no power to admit the defendant to hail at that time (People ex rel. Hummel v. Reardon, 186 N. Y. 164). The amendment of section 529 of the Code of Criminal Procedure is of no avail to this defendant because the provisions with reference to stays are substantially unchanged hy the amendment. This disposition is without prejudice to a proper application for a stay of execution. The matter is returned to the Special Term, Part I, clerk for the April 15, 1948, calendar.